Citation Nr: 1734725	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chondromalacia of the right patella, based on instability.

2.  Entitlement to an evaluation in excess of 10 percent prior to July 17, 2013 and in excess of 20 percent thereafter, for degenerative joint disease of the right knee, based on limitation of motion (currently rated as limitation of flexion, right knee).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from July 1971 to October 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Montgomery, Alabama RO otherwise has jurisdiction of the claims folder.

In July 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The appeal was remanded in part by the Board in April 2015.  An issue remanded was entitlement to service connection for arthritis of the left knee.  By rating action of June 2015, service connection for limitation of flexion and limitation of extension of the left knee was granted, with both rated under the arthritis code and the limitation of motion codes.  Thus, that issue has been granted in full and is no longer before the Board.  That same rating raised the rating for limitation of flexion of the right knee that has been part of the appeal, and assigned a separate 10 percent rating for limitation of extension of the right knee.  There was no disagreement with that action.  The remaining issues on appeal are set forth on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  



FINDINGS OF FACT

1.  The Veteran's right patella chondromalacia has long been rated under the code for subluxation and instability.  Separate ratings have been assigned for limitation of motion.  More than moderate symptoms of instability or subluxation have never been demonstrated.

2.  Prior to July 17, 2013 there was painful motion with noncompensable limitation of flexion and extension.  After the hearing in July 2013, examination revealed limitation of flexion to 30 degrees on repetitive motion, warranting an increased rating.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for chondromalacia of the right patella, based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2016).

2.  The criteria for a rating in excess of 10 percent prior to July 17, 2013 and in excess of 20 percent thereafter for degenerative joint disease of the right knee, based on limitation of motion (currently rated as limitation of flexion, right knee), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

In addition, the Board is satisfied that VA has satisfactorily complied with the Board's directives in its previous remand.  The examination requested in the Remand was conducted and is complete with clear findings set out.  There is nothing to suggest that additional examination is in order.

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The United States Court of Appeals for Veterans Claims (Court) has also issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Increased Ratings for Right Patella and Right Knee 

1.  Chondromalacia of the right patella, based on instability.

The Veteran initially received a 10 percent rating from October 19, 1972 and, effective September 10, 2001, he currently has a 20 percent rating.  The RO looked broadly to Diagnostic Codes 5299-5257.  38. C.F.R. § 4.71a (2016).  As has been noted above, and discussed in more detail below, there have been separate compensable ratings assigned for limitation of flexion and limitation of extension of the right knee.  The motion limitations will be discussed below, with this section concentrating on instability. 

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate and a maximum 30 percent when severe.  Both the May 2017 VA examination and the June 2015 VA examination produced no findings of a history of recurrent subluxation or lateral instability.  Moreover, the May 2017 VA examiner conducted joint stability testing and found no joint instability.  Specifically in regard to lateral instability, she made a finding of "normal," as well as for anterior, posterior and medial instability.  Without findings indicating the above criteria, the Veteran cannot achieve a 30 percent rating for severe instability under this diagnostic code.  Earlier reports of any instability being present do not show severe impairment at any earlier time.

Diagnostic Code 5258 provides a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  No such findings were made in the May 2017 and June 2015 VA examinations; the record does not indicate this criterion; nor has the Veteran made such a claim.  Additionally, Diagnostic Code 5259 allows a 10 percent rating for the symptomatic removal of semilunar cartilage.  As it is, the Veteran's current rating equals or surpasses the above ratings.  For these reasons, these diagnostic codes are not applicable.

Diagnostic Code 5262 provides for evaluation of impairment of the tibia and fibula. With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace. Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  As there is no history, lay evidence or formally expressed contention of malunion or nonunion of the tibia and fibula or of genu recurvatum, the criteria of these diagnostic codes do not apply.

Given the above, there is no basis to assign a rating in excess of 20 percent for the right knee disorder rated on instability.

2.  An evaluation in excess of 10 percent prior to July 17, 2013 and in excess of 20 percent thereafter, for degenerative joint disease of the right knee, based on limitation of motion (currently rated as limitation of flexion, right knee). 

Under 38 C.F.R. § 4.71, Plate II, the normal range of motion of the knee is 0 degrees to 140 degrees flexion and 140 degrees to 0 degrees extension.  Diagnostic Code 5260 provides a 10 percent rating when flexion is limited to 45 degrees, a 20 percent rating when flexion is limited to 30 degrees and a 30 percent rating when flexion is limited to 15 degrees.  Although the May 2017 VA examiner found that the Veteran's range of motion measurements to be abnormal or outside the normal range, she specifically found that flexion ranged from 0 to 70 degrees, with no further loss of function or range after three repetitions.  The June 2015 VA examiner found flexion initially ranging from 10 to 50 degrees and from 10 to 30 degrees upon three repetitions, as well as repeated use over time.

Diagnostic Code 5261 allows a 10 percent rating when extension is limited to 10 degrees, a 20 percent rating when extension is limited to 15 degrees and a 30 percent rating when limited to 20 degrees.  Once again, the May 2017 VA examiner found the Veteran's extension range from 70 to 0 degrees, with no loss of function or range after three repetitions.  Additionally, the June 2015 VA examiner found extension ranging from 50 to 10 degrees and from 60 degrees to 10 degrees upon three repetitions, as well as repeated use over time.  (As noted separate compensable ratings have been assigned for limitation of extension of each knee and those ratings are not currently part of this appeal.)

In the testing of both flexion and extension maneuvers, the May 2017 VA examiner considered factors which might have caused the above functional loss, such as pain, fatigue, weakness, lack of endurance, and incoordination and found them all to be not applicable.  Additionally, she noted that she was unable to make such findings during a flare-up or repeated use over time, as the Veteran was not tested under those circumstances. The June 2015 VA examiner considered the factors of pain, weakness, fatigability, and incoordination and found that they limited the Veteran's functional ability with repeated use over time, as stated above, to 30 degrees flexion and 60 degrees extension.  The June 2015 VA examiner noted that the Veteran did not report  flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The May 2017 VA examiner found there to be evidence of pain with weight bearing.  She further tested and found no objective evidence of pain on nonweight bearing.  She conducted passive range of motion testing and made the same findings as above for active ranges of motion (flexion and extension).  Moreover, she found no evidence of pain present in passive range of motion maneuvers and the same findings for active ranges of motion applied.  Additionally, the May 2017 VA examiner performed the same tests as above on the Veteran's left knee and made identical findings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

For Diagnostic Code 5260 the numerous findings upon examination do not rise to the level of the criteria for a 30 percent rating based on limitation of flexion.

The RO designated Diagnostic Code 5003 as the initial applicable rating code for the Veteran's disability.  It provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted under Diagnostic Code 5003.

X-ray findings from a May 2011 VA examination noted mild right patellofemoral degenerative changes and the Veteran was diagnosed with degenerative arthrosis of the right knee.  However, as documented in the VA examinations discussed above, the Veteran does not have limitation of motion which would result in an increased rating under Diagnostic Codes 5257 through 5261.

Additionally, the May 2017 VA examiner found that pain did not limit the Veteran's functional ability.  The June 2015 VA examiner found that pain and other factors limited the Veteran's functional ability, but only with repeated use over time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A compensable rating for arthritis can be awarded on the basis of x-ray findings and painful motion under 38 C.F.R. § 4.59 even without motion being compensably limited under the rating schedule.  VAOPGCPREC 9-98 (1998).  However, pain throughout the range of joint motion, which does not limit motion, does not warrant more than the minimum schedular rating.  

For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  The above x-rays were conducted on both knees.  However, a higher rating of 20 percent for the period prior to July 17, 2013 is not warranted under Diagnostic Code 5003, as the Veteran has not provided evidence, nor has he contended that the degenerative joint disease arthritis of his right knee causes incapacitating exacerbations.  Although "incapacitating" is not defined in the rating schedules, the Board notes that the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The Board finds this definition apt, relevant and useful for the purposes of applying Diagnostic Code 5003.

As stated above, as required under Correia v. McDonald, 28 Vet. App. 158 (2016), the May 2017 VA examiner found no objective evidence of pain on nonweight bearing; she conducted passive range of motion testing and made the same findings as above for active ranges of motion; there was no evidence of pain present in passive range of motion maneuvers and, once again, the same findings for active ranges of motion applied.  Additionally, the May 2017 VA examiner performed the same tests as above on the Veteran's left knee and made identical findings.  

For the foregoing reasons, as the Veteran's disability does not satisfy the criteria for an increased rating in the period prior to July 17, 2013 and the Veteran cannot achieve a higher rating after July 13, 2013 than that currently assigned, as no higher rating is provided in the diagnostic code.  The noted limitation flexion reported on painful motion after July 17, 2013, warrants the 20 percent rating assigned, but no higher.

The Board has considered the Veteran's lay statements and reports during examinations, as they appear throughout the record.  In particular, the Board has carefully reviewed the Veteran's statements as to his lifting and movement capacities, as they appear throughout the numerous August 2011 Social Security Administration records in the file.  In addition, the Veteran's testimony and that of his wife  have been carefully reviewed.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and his wife are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, they are not competent to diagnose or interpret accurately the severity of the Veteran's right patella and right knee disabilities, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory statements or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and, therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no opinions in the record contrary to the findings and opinion of the May 2017 and June 2015 VA examiners.  They explained the reasons for their conclusions, based on accurate characterizations of the evidence of record, and their conclusions are entitled to substantial probative weight.

Other Considerations

The Veteran has not sought a claim for extraschedular consideration, nor is it reasonably raised by any facts found by the Board.  Therefore, the Board is not required to discuss whether referral is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  For the same reasons, the Board declines to consider the applicability of total disability rating based on individual unemployability due to service-connected disability or special monthly compensation.

The Board has considered the benefit-of-the-doubt doctrine in regard to those claims; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an evaluation in excess of 20 percent for chondromalacia of the right patella, based on instability is denied.

Entitlement to an evaluation in excess of 10 percent prior to July 17, 2013 and in excess of 20 percent thereafter, for degenerative joint disease of the right knee, based on limitation of motion (currently rated as limitation of flexion, right knee) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


